Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record teaches limitations as noted in the previous Office Action. However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest “wherein the complementary pattern is a pattern wherein a join of a one of the original convolutional kernels in the initial convolutional layer and a one of the complementary sparse convolutional kernels in the one or more subsequent convolutional layers in a spatial domain results in a full coverage of a receptive field of a kernel, and wherein the one of the original convolutional kernels and the one of the complementary sparse convolutional kernels comprise 
                
                    
                        
                            W
                        
                        
                            
                                
                                    e
                                    v
                                    e
                                    n
                                
                                
                                    i
                                    ,
                                    j
                                    ,
                                    c
                                    ,
                                    n
                                
                            
                        
                    
                    =
                    0
                    ,
                     
                    i
                    f
                     
                    
                        
                            j
                            *
                            k
                            +
                            i
                        
                    
                     
                    m
                    o
                    d
                     
                    2
                     
                    ≠
                    0
                
            
And 
                
                    
                        
                            W
                        
                        
                            
                                
                                    o
                                    d
                                    d
                                
                                
                                    i
                                    ,
                                    j
                                    ,
                                    c
                                    ,
                                    n
                                
                            
                        
                    
                    =
                    0
                    ,
                     
                    i
                    f
                     
                    
                        
                            j
                            *
                            k
                            +
                            i
                        
                    
                     
                    m
                    o
                    d
                     
                    2
                     
                    ≠
                    1
                
            
And                          
                            (
                            j
                            ≠
                            
                                
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            a
                            n
                            d
                             
                            i
                             
                            ≠
                            
                                
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            ,
                        
                    
Where                         
                            (
                            i
                            ,
                            j
                            )
                        
                     specifies a spatial location of a cell in a kernel,                         
                            k
                        
                     is the size of the one of the original convolutional kernels or the one of the complementary sparse convolutional kernels,                         
                            c
                        
                     is a channel index and                         
                            n
                        
                     denotes an index of the one of the original convolutional kernels or the 
The Examiner agrees with Remarks dated 06/16/2021 ("Remarks"), p. 8. 
A thorough search of the prior art reveals that sparsity in convolutional neural network is known in the art, (cf. previously cited Ioannou et al.) it is growing and developing area in the convolutional neural network. For example, Ioannou the closest prior art, applies sparsity on convolutional layer but does not appear to address redundancy at all locations. Current app uses Kernels with specific patterns,                         
                            
                                
                                    W
                                
                                
                                    e
                                    v
                                    e
                                    n
                                
                            
                        
                    and                         
                            
                                
                                    W
                                
                                
                                    o
                                    d
                                    d
                                
                            
                        
                     in which one keeps Kernel elements non-zero on odd positions/location and the other one keeps Kernel elements non-zero on even positions/location, thereby provide full coverage when combined and at the same time avoid redundancy in computations. In this way, applicant used two low rank kernels in such a way that kernels are sparsed and at the same time full coverage is provided by efficient sparsification. By using such a design, applicant reduces redundancy in a deep neural network, which eventually reduces the computational resources. As such, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record.
Independent claims 10 and 16 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 10, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
07/29/2021
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116